Title: From Thomas Jefferson to Montmorin, 8 July 1789
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris July 8. 1789.

My hotel having been lately robbed, for the third time, I take the liberty of uniting my wish with that of the inhabitants of this quarter, that it might coincide with the arrangements of the Police to extend to us the protection of a guard. While the Douane remained here, no accident of that kind happened, but since their removal, other houses in the neighborhood have been robbed as well as mine. Perhaps it may lessen the difficulties of this request that the house occupied by the people of the Douane will lodge abundantly a corps de garde.  On the one side of that house is Chaillot, on the other the Roule, on the third the Champs elyseés where accidents are said to happen very frequently, all of which are very distant from any corps de garde.—I have the honor to be with sentiments of the most perfect respect and esteem Your excellency’s Most obedient and most humble servant,

Th: Jefferson

